COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JESUS ALBERTO MIRELES,                         §              No. 08-19-00221-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               384th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20170D04852)

                                            §
                                          ORDER

       The Court GRANTS Genesis Stephens’ request for an extension of time within which to

file the Reporter’s Record until February 7, 2020.          NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that Genesis Stephens, Official Court Reporter for the 384th District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before February 7, 2020.

       IT IS SO ORDERED this 9th day of January, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.